RENDERED: SEPTEMBER 11, 2020; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2017-CA-001656-MR


JENNIFER FORD, M.D.                                                APPELLANT



       ON REMAND FROM THE SUPREME COURT OF KENTUCKY
                 APPEAL NO. 2019-SC-000435-DG
            APPEAL FROM JEFFERSON CIRCUIT COURT
v.           HONORABLE BRIAN C. EDWARDS, JUDGE
                    ACTION NO. 15-CI-001368



STEVEN J. REISS, M.D.; AND
BAPTIST HEALTH MEDICAL
GROUP, INC., D/B/A BAPTIST
NEUROLOGICAL SURGERY                                                APPELLEES



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND TAYLOR, JUDGES.

LAMBERT, JUDGE: Jennifer Ford, M.D. appealed from a final judgment of the

Jefferson Circuit Court in favor of appellee Baptist Health Medical Group, Inc.

(“Baptist Health”) in Ford’s medical negligence claim. She argued that the trial
court failed to strike three jurors for cause, erred in ruling on an evidentiary issue,

and erroneously permitted Baptist Health to present inappropriate burden of proof

arguments during voir dire. We affirmed in an opinion rendered May 3, 2019,

holding, in part, that Ford did not properly preserve her juror strike issue pursuant

to Gabbard v. Commonwealth, 297 S.W.3d 844, 854 (Ky. 2009), because she

failed to identify additional jurors she would have stricken with a peremptory

challenge on her strike sheet after the trial court refused to strike them for cause.

Ford filed a motion for discretionary review with the Supreme Court of Kentucky,

which the Court granted in an opinion and order entered February 12, 2020. In that

opinion and order, the Supreme Court vacated our original decision and remanded

the case for further consideration in light of its recent decision in Floyd v. Neal,

590 S.W.3d 245 (Ky. 2019). Having permitted the parties to file supplemental

briefs addressing this case and further considering the matter, we again affirm,

although this time on the merits.

             On March 23, 2015, Ford asserted a claim of medical negligence

against Baptist Health in the Jefferson Circuit Court on the grounds that treating

physician Steven J. Reiss, M.D. (“Dr. Reiss”) negligently failed to timely

anticipate, identify, diagnose, and correctly address a rare neurosurgical emergency




                                          -2-
called cauda equina syndrome.1 Ford initially asserted claims against Dr. Reiss,

but all claims against him were dismissed before trial. Ford claimed she sustained

permanent injuries as a result of the alleged negligence and was consequently

entitled to an award of damages to recoup her medical expenses and lost wages and

compensation for her pain and suffering.

               This matter proceeded to a jury trial against Baptist Health, beginning

on April 25, 2017. After hearing the parties’ proof, a Jefferson County jury

returned a verdict in favor of Baptist Health. On May 16, 2017, the trial court

entered a judgment in accordance with the jury verdict. Ford subsequently moved

for a new trial pursuant to Kentucky Rule of Civil Procedure (“CR”) 59.05, which

was denied by order entered September 14, 2017. This appeal followed.

               Before we address the merits of Ford’s claims, we must address two

procedural issues. First, Ford attempts to appeal from the trial court’s order

denying a new trial. This Court has consistently held an “order denying [a] CR

59.05 motion [is] an inherently interlocutory and non-appealable order.” Jones v.

Livesay, 551 S.W.3d 47, 49 (Ky. App. 2018). When an appellant states she is


1
  As described in Ford’s brief, the cauda equina is a bundle of nerves that hang in a free-floating
manner at the end of the spinal cord and resemble a horse’s tail. These nerves control the
sensory and motor functions of the bladder, rectum, anus, perineum/labia/vagina, and parts of the
legs. Permanent injury can lead to permanent incontinence in bowel and bladder, foot drop, and
other injuries. The cauda equina nerves are susceptible to permanent injury from compression,
such as from a herniated disc, because they do not have the protective coating possessed by other
nerves in the spinal cord.



                                               -3-
appealing the interlocutory order denying CR 59.05 relief, we should ignore it

because “[t]here is no appellate jurisdiction over the typical interlocutory order.”

Cassetty v. Commonwealth, 495 S.W.3d 129, 132 (Ky. 2016). Therefore, we

address only the issues Ford raises as to the final judgment.

             Second, Ford’s brief is deficient. Although not commented on by

Baptist Health, Ford’s brief lacks a preservation statement for each argument. CR

76.12(4)(c)(v) requires a statement of preservation:

             so that we, the reviewing Court, can be confident the
             issue was properly presented to the trial court and
             therefore, is appropriate for our consideration. It also has
             a bearing on whether we employ the recognized standard
             of review, or in the case of an unpreserved error, whether
             palpable error review is being requested and may be
             granted.

Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App. 2012). “Our options when an

appellate advocate fails to abide by the rules are: (1) to ignore the deficiency and

proceed with the review; (2) to strike the brief or its offending portions, CR

76.12(8)(a); or (3) to review the issues raised in the brief for manifest injustice

only[.]” Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky. App. 2010). In this case, we

elect to ignore the deficiency because Ford’s recitation of the procedural history

contains numerous cites to the record.

             For her first argument, Ford asserts the trial court erred when it failed

to strike three jurors for cause, forcing her to use peremptory strikes to eliminate


                                          -4-
them from the pool. Ford further argues she would have used her peremptory

strikes to eliminate potential jurors who were insurance company employees or

were otherwise objectionable (specifically, Juror Numbers 14, 5, and 28; Juror

Numbers 14 and 28 were sworn in as members of the jury, and Juror Number 14

was the foreperson).

             Although Baptist Health did not raise a preservation issue in its brief,

we originally held that Ford’s argument was not properly preserved for appellate

review, citing Gabbard, 297 S.W.3d at 854 (“[I]n order to complain on appeal that

[she] was denied a peremptory challenge by a trial judge’s erroneous failure to

grant a for-cause strike, the [party] must identify on [her] strike sheet any

additional jurors [she] would have struck.”); and Grubb v. Norton Hospitals, Inc.,

401 S.W.3d 483, 487 (Ky. 2013) (extending the requirement in Gabbard to civil

cases). While Ford orally informed the trial court which jurors she would have

struck had it granted the requested for-cause strikes, her strike sheet lacked any

such notation. Because the Supreme Court of Kentucky made clear in Paulley v.

Commonwealth, 323 S.W.3d 715, 720 (Ky. 2010), that in “all cases tried after

finality of our decision in Gabbard,” parties must identify on their strike sheet any

additional jurors they would have struck in order to properly preserve the issue for

appeal, and as Ford failed to do so, we held that we could not address her

unpreserved argument.


                                          -5-
             In her petition for rehearing, Ford cited to the Supreme Court’s

opinion of Sluss v. Commonwealth, 450 S.W.3d 279 (Ky. 2014), overruled on

other grounds by Floyd, 590 S.W.3d 245, to support her argument that she had

substantially complied with the preservation rule by orally stating the jurors on

whom she would have used a peremptory strike had the jurors in question been

stricken for cause.

                    As to juror Booth, the ultimate issue as to
             preservation is whether Sluss complied with our holding
             in Gabbard that the defendant must identify on the strike
             sheet other jurors he would have struck. Sluss alleges
             that he “substantially complied” with Gabbard by stating
             orally on the record, during a request for additional
             peremptory challenges, that if he was granted additional
             challenges he would have struck four additional jurors,
             which he listed by name. This list included Joyce
             Hedges, who eventually sat on the jury. Sluss argues that
             this statement on the record was enough to preserve his
             challenge under Shane [v. Commonwealth, 243 S.W.3d
336 (Ky. 2007),] and Gabbard. We agree.
Id. at 284-85. We denied the petition, and Ford sought discretionary review in the

Supreme Court, which was granted as set forth above. We have now further

considered our original holding as to preservation pursuant to the Supreme Court’s

direction.

             In Floyd v. Neal, supra, the Supreme Court of Kentucky thoroughly

examined the law on for-cause strike preservation, clarified the procedure

necessary to preserve this argument for review, and prospectively overruled its


                                         -6-
prior holding in Sluss on this issue. Discussing its holding in Sluss, the Supreme

Court stated:

                [T]his Court made a drastic change to the Gabbard
                holding a year later in Sluss v. Commonwealth. . . . [The
                above-quoted passage from Sluss] was the entirety of the
                analysis on the issue of preservation. No supporting case
                law or reasoning for this change to the Gabbard rule was
                discussed. Further, the focus of Sluss was really about
                whether Juror Booth could have been rehabilitated under
                Montgomery v. Commonwealth, [819 S.W.2d 713 (Ky.
                1991),] and to clarify the holding in that case[.] The
                point being, Sluss resulted in a major sea change in the
                Gabbard jurisprudence when at its core it was not even
                about Gabbard. Therefore, the potential problems with
                altering the Gabbard rule in such a way were not
                sufficiently fleshed out.

Floyd, 590 S.W.3d at 249-50 (footnotes and paragraph breaks omitted).

                The Court then set forth “a definitive statement of the procedure

required to preserve a for cause strike error[.]” Id. at 250. That procedure consists

of six steps:

                (1) move to strike the juror for cause and be denied; (2)
                exercise a peremptory strike on said juror, and show the
                use of that peremptory strike on the strike sheet, and
                exhaust all other peremptory strikes; (3) clearly indicate
                by writing on her strike sheet the juror she would have
                used a peremptory strike on, had she not been forced to
                use a peremptory on the juror complained of for cause;
                (4) designate the same number of would-be peremptory
                strikes as the number of jurors complained of for cause;
                (5) the would-be peremptory strikes must be made
                known to the court prior to the jury being empaneled; and
                (6) the juror identified on the litigant’s strike sheet must
                ultimately sit on the jury.

                                            -7-
Id. at 252. The Court concluded by stating, “We also prospectively overrule Sluss

v. Commonwealth’s holding that stating would-be peremptory strikes verbally on

the record constitutes substantial compliance with Gabbard.” Id.

               In her supplemental memorandum related to the application of Floyd,

Ford points out that the Supreme Court opted to prospectively overrule its holding

in Sluss, meaning that Sluss was still good law when her case was tried in 2017.

Ford then asserts that she had substantially complied with the preservation rule by

orally stating the jurors she would have used a peremptory strike on had the jurors

in question been stricken for cause. In its supplemental memorandum, Baptist

Heath states that the Floyd Court describes Sluss as an aberration and questions

why the Supreme Court would want this Court to revert to an analysis under Sluss

that would be inconsistent with its holding in Floyd. Because the Supreme Court

specifically stated that it was prospectively overruling Sluss, we agree with Ford

that Sluss still applied to her case and that she adequately preserved the issue for

our review. Therefore, we shall consider the merits of Ford’s argument.2


2
  Ford has provided this Court with supplemental authority from a recent opinion of the Supreme
Court in which it confirmed that its holding in Floyd had prospective application: “We further
note that, although Curry’s trial took place before this Court’s recent holdings in Floyd v. Neal,
590 S.W.3d 245 (Ky. 2019) and Ward v. Commonwealth, 587 S.W.3d 312 (Ky. 2019), and is
therefore not subject to their authority, Curry nonetheless also complied with their holdings
regarding preservation of this issue.” Curry v. Commonwealth, No. 2019-SC-000306-MR, 2020
WL 2831836, at *6 n.24 (Ky. May 28, 2020). Baptist Health objected to Ford’s citation to this
supplemental authority, arguing that footnote 24 was referencing the rule in Gabbard, which
remains the law in Kentucky. At the time of this writing, the opinion in Curry is not yet final,

                                               -8-
               In Ward, 587 S.W.3d at 327-28, the Supreme Court set forth law

related to jury selection, recognizing the right to an impartial jury as a substantial

right:

                      “Defendants are guaranteed the right to an
               impartial jury by the Sixth Amendment to the United
               States Constitution, as well as Section Eleven of the
               Kentucky Constitution. Denial of a defendant’s right to
               an impartial jury is a structural error.” Accordingly, we
               review claims of a tainted jury for structural error. As
               such, harmless error analysis is not appropriate, and
               prejudice is presumed.

                       Kentucky Rule of Criminal Procedure (“RCr”)
               9.36(1) identifies when a trial court should excuse a juror
               for cause: “When there is reasonable ground to believe
               that a prospective juror cannot render a fair and impartial
               verdict on the evidence, that juror shall be excused as not
               qualified.” A trial court’s decision on whether to strike a
               juror for cause is reviewed for abuse of discretion.
               “Ultimately, ‘[i]t is the totality of all the circumstances
               . . . and the prospective juror’s responses that must
               inform the trial court’s ruling.’” And “the mere fact that
               a prospective juror has been the victim of a crime like the
               crime being tried does not by itself imply a disqualifying
               bias. Additional evidence of bias is required.” “Obvious
               factors bearing on the likelihood of bias are the similarity
               between the crimes, the length of time since the
               prospective juror’s experience, and the degree of trauma
               the prospective juror suffered.”

and we did not rely on its holding to determine that Sluss applied in this case. Therefore, we
shall deny this motion as moot in a separate order. However, even if we were to rely upon the
Supreme Court’s statement in footnote 24, we disagree with Baptist Health’s interpretation of
how that footnote applies to the present case. We believe that the footnote confirms that the
holdings in Floyd and Ward would not apply in cases where the trial was held before those
opinions were rendered, such as the trial in the present case. This means that Sluss was still good
law when the trial was held in 2017. If that were not true, the Floyd Court would not have
needed to specifically overrule Sluss.

                                               -9-
                    At the same time, we must adhere to the principle
             “that objective bias renders a juror legally partial, despite
             his claim of impartiality.” It is the “probability of bias or
             prejudice that is determinative in ruling on a challenge
             for cause.” The trial judge must “weigh the probability
             of bias or prejudice based on the entirety of the juror’s
             responses and demeanor. There is no ‘magical question’
             that can rehabilitate a juror as impartiality is not a
             technical question but a state of mind.”

(Footnotes omitted). With this in mind, we shall consider Ford’s argument.

             In the present case, the trial court denied Ford’s motion to strike three

jurors for cause: two who were receiving care and treatment from physicians

employed by Baptist Health (Jurors 7 and 43) and one who was professionally

acquainted with Dr. Reiss (Juror 19). We shall address Jurors 7 and 43 first.

             As she did below, Ford cites to Bowman ex rel. Bowman v. Perkins,

135 S.W.3d 399 (Ky. 2004), in support of her argument the two jurors’ close

relationship with Baptist Health through their physicians required that they be

stricken for cause.

                    A trial court enjoys wide discretion in ruling upon
             challenges of prospective jurors for cause.
             Commonwealth, Dep’t of Highways v. Devillez, Ky., 400
S.W.2d 520, 521 (1966). On the other hand, “[t]he
             prevailing rule is that a juror should be disqualified when
             the juror has a close relationship with a victim, a party or
             an attorney, even if the juror claims to be free from bias.”
             Butts v. Commonwealth, Ky., 953 S.W.2d 943, 945
             (1997). A trial court should presume the possibility of
             bias of a juror if said juror has “a close relationship, be it
             familial, financial or situational, with any of the parties,
             counsel, victims or witnesses,” regardless of the answers

                                         -10-
             said juror may give during voir dire. Ward v.
             Commonwealth, Ky., 695 S.W.2d 404, 407 (1985)
             (quoting Commonwealth v. Stamm, 286 Pa. Super. 409,
             429 A.2d 4, 7 (1981)). “Once that close relationship is
             established, without regard to protestations of lack of
             bias, the court should sustain a challenge for cause and
             excuse the juror.” Id.

                     In our view, a current and ongoing physician-
             patient relationship is such a close relationship where a
             trial court should presume the possibility of bias. For
             that reason, we hold that a prospective juror who is a
             current patient of a defendant physician in a medical
             malpractice action should be discharged for cause.
Id. at 402. However, Bowman concerned a three-physician medical practice where

the jurors in question had a physician/patient relationship with a named defendant,

which is far different from the situation in this case.

             In its brief, Baptist Health describes the system as follows: “Baptist

Health Medical Group, Inc. is a comprehensive network which includes more than

800 physicians and advanced practice clinicians across Kentucky. Its providers

represent more than 85 specialties. The Baptist Health organization consists of 8

hospitals and more than 250 outpatient facilities and services.” We must agree

with Baptist Health that Bowman is distinguishable from this case because neither

of the potential jurors was a patient of Dr. Reiss, his partner, or his medical office.

These jurors’ relationships with physicians in separate groups under the Baptist

Health umbrella do not reach the close relationship set forth in Bowman. As the

trial court ruled, merely being a patient of a doctor affiliated with Baptist Health is

                                          -11-
not a close relationship necessitating the striking of that individual for cause. In

addition, we disagree with Ford’s assertion that the potential jurors could believe

that a threat to Baptist Health’s corporate entity also constituted a threat to their

own physician. Therefore, we hold that the trial court did not abuse its discretion

in denying Ford’s motion to strike Jurors 7 and 43 for cause.

             As to Juror 19, this juror stated that she had a professional

acquaintance with Dr. Reiss, who was Ford’s treating physician – and whose

treatment Ford was challenging in her action – as well as an expert witness for

Baptist Health at trial. The trial court questioned this juror about her relationship

with Dr. Reiss as follows:

             Court: Does anyone here know Mr. Toner or any of the
             individuals that he just introduced? . . .

             Juror: Just a professional acquaintance.

             Court: Of which individual?

             Juror: Of Dr. Reiss.

             ....

             Court: Do you believe that your knowledge of Dr. Reiss,
             would it get in the way of you being fair to Dr. Ford?

             Juror: I don’t believe so.

             Court: Think you could listen to the evidence, you
             wouldn’t start off leaning in favor of Dr. Reiss?

             Juror: I don’t think so.

                                          -12-
Based upon this examination and the lack of any follow-up questions by Ford as to

this relationship, we agree with the trial court that there was no reason to presume

bias as to Juror 19. We therefore hold that the trial court did not abuse its

discretion in denying Ford’s motion to strike this juror for cause.

             Second, Ford argues the trial court erred when it permitted Baptist

Health to present an implicit comparative negligence defense after granting

summary judgment on the issue. More specifically, Ford asserts Baptist Health

was permitted to refer to her as a “sophisticated” patient because she is an

obstetrician/gynecologist and argues this was a backdoor approach to place blame

on her. We review a trial court’s evidentiary ruling for abuse of discretion.

Goodyear Tire and Rubber Co. v. Thompson, 11 S.W.3d 575, 577 (Ky. 2000); see

also Pauly v. Chang, 498 S.W.3d 394, 411 (Ky. App. 2015). “The test for abuse of

discretion is whether the trial judge’s decision was arbitrary, unreasonable, unfair,

or unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d
941, 945 (Ky. 1999).

             Ford raised this issue as an oral motion in limine during a pretrial

conference. Although Ford did not submit a written motion in limine regarding

references to her as “sophisticated,” the parties engaged the trial court in a lengthy

discussion of Baptist Health’s ability to cross-examine Ford. The trial court denied

Ford’s motion, despite previously granting summary judgment as to comparative


                                         -13-
fault, stating, “I’m not going back or reversing my prior order, but I don’t think we

need to make a blanket total prohibition, which I think would effectively prevent

them from even cross-examining Dr. Ford.” The trial court further stated, “The

jury knows that she’s a doctor. I don’t think that there’s any real prejudice that’s

going to be created by saying that she’s a sophisticated patient. I mean, the jury

knows that.” Although Ford’s brief cites to repeated references to her

“sophistication” throughout the trial, her brief does not mention any

contemporaneous objections to such references. However, “[m]otions in limine

can preserve issues for appellate review, provided they are sufficiently detailed

about what the moving party intends to exclude.” Montgomery v. Commonwealth,

505 S.W.3d 274, 280 (Ky. App. 2016) (citing Lanham v. Commonwealth, 171
S.W.3d 14, 22 (Ky. 2005)). Based on our review of the pretrial hearing, Ford’s

oral motion in limine was sufficiently specific as to the particular testimony she

sought to exclude.

             Even though Ford preserved this issue for our review, her argument

lacks merit. Our rules require litigants to provide this Court with “citations of

authority pertinent to each issue of law[.]” CR 76.12(4)(c)(v). Ford provides no

citation to authority in support of this argument and instead makes the unsupported

argument that referring to her as “sophisticated” somehow implies she interfered

with Baptist Health’s medical treatment and, thus, was partially at fault for her own


                                         -14-
injuries. Pauly, 498 S.W.3d at 416. Her argument merely consists of conclusory

statements and a self-serving interpretation of the facts without indicating to this

Court what legal authority entitles her to relief on those facts. Without more, we

will not further evaluate the trial court’s reason for denying Ford’s motion in

limine regarding use of the word “sophistication” and say no more.

             Ford’s third argument is that the trial court erred in permitting Baptist

Health, during voir dire, to advise the jury the Plaintiff bore the burden of proof

and to describe that burden. Ford further argues there is no burden of proof in a

civil case. The trial court heard Ford’s objection and found that Baptist Health

made no erroneous statements during voir dire. Ford requested the trial court

admonish the jury that Baptist Health’s assertions regarding the burden of proof

were incorrect. The trial court made no formal ruling but stated it would remind

the jury “attorneys do not instruct on the law . . . and that the court has the sole

obligation to provide the law and the instructions in the case.” The trial court

indicated it would rule on the issue prior to opening statements. Ford failed to

request a ruling at that time, so the trial court never directly ruled on the issue.

“Our case law is well established that a failure to press a trial court for a ruling or

an admonition on an objection or on a motion for relief operates as a waiver of that

issue for purposes of appellate review.” Perkins v. Commonwealth, 237 S.W.3d
-15-
215, 223 (Ky. App. 2007). Thus, Ford waived this issue, so we cannot address her

argument on appeal.

            For the foregoing reasons, we affirm the judgment of the Jefferson

Circuit Court.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE BAPTIST
                                         HEALTH MEDICAL GROUP, INC.:
William F. McMurry
Mikell T. Grafton                        Gerald R. Toner
Louisville, Kentucky                     Andie Brent Camden
                                         Caitlin E. Housley
                                         Louisville, Kentucky




                                      -16-